Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 13, 2020

                                     No. 04-18-00694-CV

                               Paul D. RICE and M. Susan Rice,
                                         Appellants

                                               v.

                       Charles C. HICKERSON and Eva M. Hickerson,
                                       Appellees

                     From the 452nd District Court, Mason County, Texas
                                  Trial Court No. 175739
                       Honorable Robert Rey Hofmann, Judge Presiding


                                        ORDER

        On March 25, 2020, this court issued its opinion and judgment in this appeal. A motion
for rehearing was due on April 9, 2020. See TEX. R. APP. P. 49.1
       On the due date, Appellants filed a motion for a twenty-nine-day extension of time to file
a motion for rehearing.
       Appellants’ motion is GRANTED; the motion for rehearing is due on May 8, 2020.



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of April, 2020.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court